UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-52282 EastBridge Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 86-1032927 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 8040 E. Morgan Trail, Unit 18, Scottsdale, Arizona 85258 (Address of Principal Executive Offices) (480) 966-2020 (Registrant’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, no par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non–Accelerated filero Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atAugust_3, 2012 Common stock, no par value EastBridge Investment Group Corporation TABLE OF CONTENTS PageNumbers PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statement of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion & Analysis of Financial Condition & Results of Operations 16 Item3 Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 22 PART II - OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 23 Item4. Mine Safety Disclosures 23 Item5 Other Information 23 Item6. Exhibits 24 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EASTBRIDGE INVESTMENT GROUP CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) Assets Cash $ $ Other current assets - Total current assets Investments Total assets $ $ Liabilities and Stockholders' Deficit Liabilities: Accounts payable Disputed accounts payable Accrued expenses Deferred revenue Advances payable to related party Other current liabilities Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock series A, no par value, 50,000,000 shares authorized; none issued and outstanding as of June 30, 2012 and December 31, 2011, respectively - - Preferred stock series B, no par value, 50,000,000 shares authorized; none issued and outstanding as of June 30, 2012 and December 31, 2011, respectively - - Common stock, no par value, 300,000,000 shares authorized; 156,542,041 and 154,590,189 issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 EASTBRIDGE INVESTMENT GROUP CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, Revenues $ $ Cost of services - Gross profit Operating expenses: General and administrative Selling and marketing Total operating expenses Operating loss ) Other income (expense): Interest expense ) Gain on extinguishment of debt - - ) 0 Other (income) expense - - 95 Total other (income) expense Loss before taxes ) Income tax provision - - Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Unrecognized gain on investments - ) ) Comprehensive net loss $ ) $ ) $ ) $ ) Earnings per share: Basic and diluted: $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted: The accompanying notes are an integral part of these condensed consolidated financial statements. 4 EASTBRIDGE INVESTMENT GROUP CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Loss (gain) on the extinguishment of debt ) - Value of investment stock exchanged for services ) - Changes in operating assets and liabilities: Other current assets ) ) Accounts payables ) Accrued liabilities Deferred revenue ) - Other current liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of line of credit - ) Repayment of advances from affiliate ) - Advances from affiliate Net cash provided by (used in) financing activities ) (DECREASE) INCREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ $ Issuance of company stock for accrued liabilities $ $
